Citation Nr: 0030086	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-15 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an November 1998 rating 
decision of the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Buffalo, New York (hereinafter RO).

In light of the decision below, the representative's 
unadjudicated claim of entitlement to service connection for 
hypertension secondary to post traumatic stress disorder 
(PTSD) warrants no further development as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
the development of post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that he acquired post-traumatic stress 
disorder as a result of being involved in "combat" during 
service.  More specifically, the veteran maintains that 
during service he was involved in combat many times and was 
given perimeter guard duty.  He further indicated that he was 
involved in burying the dead.  The veteran also stated that 
the racial fighting among the American soldiers was intense.  
As result of these traumatic events, the veteran maintains 
that he has post-traumatic stress disorder.

Service personnel records show that the veteran was stationed 
as a cook stateside with the United States Army from May 1968 
to April 1970.  While in Vietnam from June 1970 until March 
1971, the veteran's principal duty was listed as a main data 
specialist.  The veteran's DD 214 reflects military 
occupational specialty was a clerk and that he was awarded 
the National Defense Service Medal.  Service medical records 
are negative for any evidence of a psychiatric disorder.  An 
clinical entry in October 1970, reported that the veteran had 
dislocated his shoulder.  It was noted that the veteran 
worked as a clerk.  

Subsequent to service discharge, an Agent Orange Screening 
Program conducted in September 1995, reported the veteran's 
mental status examination was normal.  The first medical 
evidence of record of a psychiatric disorder was in September 
1996.  A VA psychologist reported that the veteran complained 
of sleep disturbance, nightmares, and a heightened state of 
alertness for approximately one month.  It was noted that the 
veteran served in Vietnam.  It was reported that "cutbacks 
and the threat of a [reduction in force] have made [the 
veteran] feel threatened when he comes" to his place of 
employment.  The veteran was given information on 
post-traumatic stress disorder.  The diagnosis was adjustment 
disorder, with depression and anxiety.  In November 1996, the 
veteran stated that he was dealing better with the reduction 
of force prospects by not thinking about it.  The diagnoses 
were post-traumatic stress disorder and depression.  In 
January 1997, paranoid ideation was reported.  

A VA social work survey conducted in May 1997, reported a 
history of being exposed to rocket fire while in Vietnam.  
The veteran stated that he was assigned to Hill C-2 in the 
demilitarized zone, and Hill A-4, as well as Quang Tri, which 
was the base camp for his unit.  Due to his flat feet, the 
veteran noted that he was not able to go into the "bush" 
but would stay on the hill near the 50-caliber machine gun.  
However, he injured his shoulder, and was then assigned to 
perimeter duty.  He further reported being responsible for 
burying dead Viet Cong.  The veteran indicated that the 
racial fighting among the Americans was intense.  The social 
worker commented that the veteran exhibited symptoms of 
post-traumatic stress disorder, such as nightmares, startle 
response, hyper-alertness, depression, and intrusive thoughts 
of war experiences.  

A VA examination conducted in June 1997, reported a history 
of initially being a cook in the military but upon transfer 
to Vietnam, the veteran's military operational status was 
changed to combat with the mechanized infantry.  The veteran 
claimed that his first day in Vietnam he was exposed to 
rocket fire.  He stated that he often operated a 50-caliber 
machine gun but injured his shoulder.  Thereafter, he was 
assigned to perimeter duty and bunker line duty.  He also 
claimed he saw dead Viet Cong and was involved in burying 
them.  The veteran further stated that there was intense 
racial fighting between the Americans, that resulted in 
death.  He complained of daily nightmares of running from 
rockets being fired at him, and of being extremely scared of 
being killed.  On examination, the veteran was well oriented, 
relevant, coherent, and cooperative.  He denied delusions and 
hallucinations.  His recent and remote memory were intact, 
and his insight and judgment were adequate.  The veteran 
stated that he did not seek treatment previously for these 
symptoms because he signed an agreement at discharge that he 
would not talk about his experiences and the racial conflicts 
in Vietnam.  The diagnosis was chronic post-traumatic stress 
disorder, delayed.

The veteran received treatment at an inpatient post-traumatic 
stress disorder program at a VA facility in October 1997.  He 
reported service near the demilitarized zone in Vietnam.  He 
stated that he was not a cook while in Vietnam, and was 
nearly killed several times from rocket attacks and guarding 
ammunition dumps.  He had nightmares of losing comrades in 
Vietnam.  The veteran reported that his unit had racial 
tension.  On discharge, it was reported that the veteran 
continued to show the full range of post-traumatic stress 
disorder symptomatology.  

A report from the Department of the Army dated in August 
1998, was unable to verify specific combat incidents alleged 
by the veteran due to the lack of specific information 
provided.  However, an extract from a unit history for the 
period and the unit pertinent to the veteran's tour of duty 
in Vietnam did not support the accounts of being exposed to 
direct rocket fire while on perimeter duty or guarding 
ammunition dumps, or of burying numerous dead Viet Cong.  
However, the operational report during the time of the 
veteran's tour of duty in Vietnam, noted that the unit was 
forced to utilize untrained personnel in critical job slots 
due to a large number of replacement personnel, and was 
unable to utilize personnel in their primary military 
occupational specialty.  The Department of the Army 
acknowledged that racial incidents occurred in Vietnam.  
However, they were unable to verify the veteran's accounts 
due to lack of specific details.  

The veteran testified at a personal hearing at the RO in 
September 1999, that when he went to Vietnam his military 
occupational specialty was a cook, but when he got there, his 
job was to "man" the bunker line.  He stated that they were 
constantly under attack by small forces.  He further stated 
that his base was rocketed on a random basis and there was a 
massive firefight at Hill C-2 in January 1971.  The veteran 
indicated that he experienced intrusive thoughts, depression, 
nightmares, and startle response.  

Friends of the veteran submitted lay statements reporting 
that the veteran recently had exhibited exaggerated startle 
response, violent behavior, and disorientation.  A friend who 
reported knowing the veteran for over fifty years reported 
that the veteran's became depressed and isolated after 
serving in Vietnam.  A comrade of the veteran reported 
visiting the veteran on Hill A-4.  He noted that the veteran 
was serving on bunker line duty.  He stated that he never saw 
the veteran work in a mess hall.  

II.  Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records, personnel records, and post-service 
treatment records.  The veteran has been examined by the VA 
in connection with his claim, and that examination offered an 
opinion as to the etiology of the disorder in question.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. 106-475 (to be codified at 38 U.S.C. § 5103A). 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may 
nevertheless be established by evidence demonstrating that 
the disability was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. 3.303(d).

The adjudication of a claim for service connection for post-
traumatic stress disorder requires the evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, his 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 1991).

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.304(f) were amended.  Section 3.304(f) now 
provides that service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed inservice stressor.  
Id. 

The former requirements for service connection for 
post-traumatic stress disorder were medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  The prior regulation 
provided that, if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  Id.  The prior regulation also provided 
that, if the claimed in-service stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that he was awarded a combat citation, such as 
the Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-
service stressor.  Id. 

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board 
concludes that the evidence does not establish entitlement to 
service connection for post-traumatic stress disorder under 
either the new or the old regulation.  In rendering this 
conclusion, the Board notes that the substance of the 
previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis, a medical link between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (1999).  Therefore, 
because the general requirements of the regulation have not 
been substantively changed, the Board further finds that the 
veteran was not prejudiced by not being notified of the 
change in the regulation.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

With regard to the assertions that the veteran experienced 
stressors relating to combat such as having been engaged in 
combat with small forces, his base being rocketed, and 
burying numerous dead Viet Cong, the Board finds that there 
is no credible supportive evidence that any of these 
stressors transpired.  Although a comrade of the veteran 
submitted a statement that the appellant was on bunker line 
duty when he visited, the comrade did not state that he 
witnessed engagement with the enemy.  Moreover, service 
medical and personnel records make no reference to the 
veteran ever engaging in combat with the enemy.  The Board 
acknowledges the Department of the Army operational report 
that noted that untrained personnel were used in critical job 
slots that were not their primary military occupational 
specialty.  Indeed, the veteran's service personnel records 
reveal that his military occupational specialty prior to his 
tour of duty in Vietnam was a cook.  However, during the time 
the veteran was in Vietnam, a medical entry in October 1970, 
reported that the veteran worked as a clerk, as did his DD 
214.  The veteran has presented lay evidence that while in 
Vietnam he was assigned to perimeter duty and bunker line 
duty.  Nevertheless, even assuming that these statements are 
true, there is no credible evidence that these assignments 
resulted in combat with the enemy.  There is no credible 
evidence that the veteran was ever awarded the Combat 
Infantryman Badge, a Purple Heart, or any similar combat 
citation.  Thus, there is no supportive evidence that the 
veteran ever engaged in combat with the enemy in Vietnam.  To 
the extent that "combat stressors" are mentioned, there is 
no credible supporting evidence, lay or otherwise, that the 
referenced "combat stressors" actually occurred.  

The veteran complained of nightmares of losing comrades in 
Vietnam; however, when asked to provide names and dates, the 
appellant was unable to do so.  The United States Court of 
Appeals for Veterans Claims has held that asking a claimant 
to provide the underlying facts, such as the names of 
individuals involved, the dates, and the places where the 
claimed events occurred, does not constitute either an 
impossible or an onerous task.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

Turning to noncombat stressors, the Board notes that when it 
is determined that a veteran did not engage in combat with 
the enemy, lay testimony is not enough to establish the 
occurrence of the alleged stressor.  38 C.F.R. § 3.304(f).  
In this case, the veteran contends that while in Vietnam, 
there was intense racial tension in his unit.  The Department 
of the Army acknowledged that racial incidents occurred in 
Vietnam.  However, they were unable to verify the veteran's 
accounts due to lack of specific details. Without credible 
supporting evidence that racial tension in the veteran's unit 
resulted in actual or threatened physical violence or death 
to the appellant, and competent evidence that he has 
post-traumatic stress disorder due to this racial tension, 
this "stressor" is insufficient.  See Wood, 1 Vet. App. at 
193.

Therefore, in the absence of credible supporting evidence 
verifying the alleged in-service "combat" stressors, the 
claim for service connection for post-traumatic stress 
disorder must be denied.  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to service connection for post-traumatic 
stress disorder, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
C.F.R. § 3.102 (1999).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

